UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 19, 2011 (April 19, 2011) Date of Report (Date of earliest event reported) NORTHERN ILLINOIS GAS COMPANY (Doing Business as NICOR GAS COMPANY) (Exact name of registrant as specified in its charter) Illinois 1-7296 36-2863847 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 1844 Ferry Road Naperville, Illinois 60563-9600 (Address of principal executive offices) (Zip Code) (630) 983-8888 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page2 Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On April 19, 2011, Northern Illinois Gas Company entered into a syndicated revolving credit facility.The new facility is a $400 million, 364 day seasonal revolver expiring in April 2012.The new facility replaces a seasonal revolving credit facility that was set to expire in April of 2011. The new facility includes a total of 15 lenders and was arranged by J.P. Morgan Securities Inc., RBS Securities, Inc. and Wells Fargo Securities, LLC. Page3 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Northern Illinois Gas Company DateApril 19, 2011 /s/PAUL C. GRACEY, JR. Paul C. Gracey, Jr. Senior Vice President, General Counsel and Secretary
